Title: To James Madison from Philip Philibert, 28 April 1815
From: Philibert, Philip
To: Madison, James


                    
                        Sir,
                        Neworleans 28th april 1815.
                    
                    Under any other circumstances than those which Induce me now to address you, I should feel that I was uneccessarily obtruding myself upon the time and attention of the chief magistrate of the united States, but, when

You read the Statements and Documents refered to, I am convinced, You will not hesitate to own the propriety, as well as justness of my claim to Your notice. The papers and documents, to which I allude, we⟨re⟩ Inclosed, on the 14th of the present month, in a letter to the Secretary of the Navy, under whose particular province my case falls; I will not Say that he will not bestow that attention upon them which they require, but long and Sad experience has taught me that too many friends cannot be Interrested in my behalf: as the Supreme officer of all, therefore, and as the fountain head from which it is expected justice will flow into all Subordinate branches of our Government I pray Your aid in the matter laid before the Secretary. It will be unecessary here, to enter into the details so fully exposed in my letter to the Secretary and in the accompanying documents: I will attempt no unmeaning discription of feelings lascerated by cold disdain, I will call for the commiseration of none, upon Sufferings that have blasted my fondest hopes and nearly put a fatal period to my existence; the Simple facts Speak for themselves in terms too plain to be misconstrued; I therefore commit them and myself to You, in full confidence that the time is not far distant, when justice Shall unbar the gates of my gloomy dungeon and restore me to light, to my friend⟨s⟩ and to the world. Your Excellency’s Most obdt. & Humble Servant.
                    
                        P. Philibert
                    
                